THE COURT.
The preliminary statement made in Hamilton A. Bauer et al. v. Lily M. Bauer et al., ante, p. 267 [256 Pac. 820], is applicable in all respects to the instant case. We therefore adopt the decision formerly rendered in this case, which was vacated upon the order granting the petition for rehearing, as our decision in the instant case. It follows:
*771“This is an action on behalf of certain heirs and legatees of Emile Baner, deceased, to recover to his estate certain stock of the Occidental Life Insurance Company, which plaintiffs allege was procured by Lloyd C. Bauer, one of the defendants, from Emile Bauer in his lifetime by fraud and undue influence. The principle involved in this case is identical with the principal involved in the case of Hamilton A. Bauer et al. v. Lily M. Bauer et al., ante, p. 267 [256 Pac. 820]. On the authority of that case, therefore, the judgment in this case is affirmed.”